Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, SEQ ID NO: 3 and chronic hepatitis B virus infection in the reply filed on 1/15/2021 is acknowledged.
Claims 9-14, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2021.

Status of the Claims
Claims 1-20 are pending in this application.
Claims 9-14, 17 and 20 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-8, 15-16 and 18-19 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 15-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . ."). 

Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.


If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) Representative number of examples. 


(a) Actual reduction to practice/ (b) Disclosure of drawing or structural chemical formulas:

            The originally filed disclosure teaches A method for treating and preventing hepatitis B virus-related liver diseases comprising administering to a subject in need of treatment and prevention a sufficient dosage of a polypeptide or a pharmaceutical 

            
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed:

When referring to the polypeptide derived from HBV Pre-S1”, the specification provides the following structural attributes: As used herein, the term "polypeptide derived from HBV Pre-S1" or "HBV Pre-Si- derived polypeptide" refers to the origin or source of the polypeptide as being from HBV, and may include native, recombinant, synthesized, or purified polypeptides. The term "polypeptide derived from HBV" or "HBV-derived polypeptide" refers to a full-length native HBV polypeptide or fragments nd para).
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what part of the sequence correlates with the required activity (i.e. treating and/or preventing hepatitis B virus-related liver). The specification does not describe which portion of the polypeptide is necessary to retain the desired activity. Note that the claims of the instant claims are very broad since the polypeptide claimed can have significant change within the sequence thus resulting in thousands different unrelated polypeptides. 
Thus, without identifying the proper amino acids within the sequence that are necessary for function, the claims and the specification fail to provide written description for the broad genus. 

(d) Representative number of examples  
            
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The specification fails to provide a representative number of examples for the claimed polypeptide. The specification provides few specific examples (i.e. SEQ ID Nos: 21-40 and 49). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method for treating and preventing hepatitis B virus-related liver diseases”. This is indefinite. If a subject is treated, he/she must necessarily have hepatitis B virus-related liver diseases. On the other hand, if the polypeptide is administered for the prevention of hepatitis B virus-related liver diseases, the subject does not have said disease. Thus, the method cannot treat and prevent at the same time. Applicants should rewrite the claim to recite “a method for treating or 
Regarding claims 6 and 8, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-8, 15-16 and 18-19 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites “wherein the hepatitis B virus-related diseases include……the chrionic hepatitis B includes….. the hepatitis B-related liver transplantation includes….”. Since the claim does not exclude any disease claimed in instant claim 1, claim 8 does not further limit claim 1. To overcome this rejection and the rejection under 112(b), Applicants should rewrite the claim to recite “The method of claim 1, wherein the hepatitis B virus-related diseases is selected from the group consisting of chronic hepatitis B virus infection, chronic hepatitis B, hepatitis B-.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO 2015/000371) as evidenced by Liu (US 2017/0112898) and Healthline (downloaded on 1/19/2021 from URL:< https://www.healthline.com/health/mens-health/average-weight-for-men#body-composition>).
With respect to claims 1-4, Liu teaches a drug formulation comprising SEQ ID NO: 1 (claim 1). As evidenced by Liu (US 2017/0112898), SEQ ID NO: 1 consists of the 
Liu further teaches that the drug formulation is for treating a HBV infectious disease (claim 32).
With respect to claim 5, Liu teaches administering  0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 (para [0059]), thus reading on “continuous administration for at least 7 days. As evidenced by Healthline, the average adult’s weight is 136. 7 pounds (i.e. 62 kg). Thus, Liu teaches administering 4.96 mg (0.08*62). It is noted that 4.96 mg is encompassed by instant claim 6, thus it is considered a “sufficient dosage”.
With respect to claims 6, 15-16 and 18, Liu teaches that the N-terminus of the polypeptide is modified by myristic acid and the C-terminus is modified by amidation (claim 1).
With respect to claim 7, as discussed above, Liu teaches administering 9 does (at day 0, 1, 2, 3, 5, 7, 9, 11 and 13).
With respect to claim 8, as discussed in the rejection under 35 U.S.C. 112(d) above, since claim 8 does not exclude any disease claimed in instant claim 1, the teachings of Liu (which relate to the treatment of HBV) are anticipatory. Furthermore, Liu teaches that the HBV infectious disease comprises chronic hepatitis, HBV related liver transplantation and blockage of HBV maternal-neonatal transmission (claim 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015/000371).
The teachings of Liu with respect to claims 1-8, 15-16 and 18 have been discussed above.
Liu does not teach the instantly claimed dosage.
However, Liu teaches that the formulations contain 0.25, 0.5, 1.0, 2.0, 2.1, 4.0, 4.2, 5 or 8 mg of the polypeptide (claim 29; paras [0020], [0025]).
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re 
Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time of administration by normal optimization procedures known in the pharmaceutical art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 15-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10603352. they relate to the same method.
With respect to claims 1-4, ‘352 teaches a drug formulation comprising SEQ ID NO: 1 (claim 1), which corresponds to instantly claimed SEQ ID Nos: 3 and 23.
Liu further teaches that the drug formulation is for treating a HBV infectious disease (column 2, lines 14-15; column 5, lines 48-50). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 5, ‘352 teaches administering  0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 (column 12, lines 24-32), thus reading on “continuous administration for at least 7 days. As evidenced by Healthline, the average adult’s weight is 136. 7 pounds (i.e. 62 kg). Thus, ‘352 teaches administering 4.96 mg (0.08*62). It is noted that 4.96 mg is encompassed by instant claim 6, thus it is considered a “sufficient dosage”.
With respect to claims 6, 15-16 and 18, ‘352 teaches that the N-terminus of the polypeptide is modified by myristic acid and the C-terminus is modified by amidation (claim 1).
With respect to claim 7, as discussed above, ‘352 teaches administering 9 does (at day 0, 1, 2, 3, 5, 7, 9, 11 and 13).
With respect to claim 8, as discussed in the rejection under 35 U.S.C. 112(d) above, since claim 8 does not exclude any disease claimed in instant claim 1, the teachings of ‘352 (which relate to the treatment of HBV) are anticipatory. 

Claims 1-8, 15-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10603352.
The teachings of ‘352 with respect to claims 1-8, 15-16 and 18 have been discussed above.
‘352 does not teach the instantly claimed dosage.
However, ‘352 teaches that the formulations contain 0.25, 0.5, 1.0, 2.0, 2.1, 4.0, 4.2, 5 or 8 mg of the polypeptide (claim 10).
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be 
Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time of administration by normal optimization procedures known in the pharmaceutical art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658